DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1, 11, and 20 are directed to a method (process), a system (machine or manufacture), and computer system with a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 11, and 20 recite abstract limitations, including (or substantially similar to): “generating a model for predicting a remaining service life of a gripping member of a torque wrench based in part on a number of connections or one or more types of tubulars that are made or broken using the torque wrench before slippage of the torque wrench occurs; counting a first number of connections of a first type of tubular that are made using the torque wrench; predicting, using the model, the remaining service life of the gripping member of the torque wrench based in part on the first number of connections of the first type of tubular that were made using the torque wrench; and [determining when to perform maintenance] based on the remaining service life of the gripping members of the torque wrench that is predicted, before slippage of the torque wrench occurs.” Claims 11 and 20 recite the abstract limitation of “scheduling maintenance on the torque wrench” which is “based on the remaining service life of the gripping members of the torque wrench that is predicted, before slippage of the torque wrench occurs” as noted above in claim 1.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.






If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 also recites the additional element of performing maintenance on the torque wrench. Claim 11 also recites the additional elements of a torque wrench with a sensor configured to measure torque coupled to it, a processor, and a memory. Claim 20 also recites the processor and memory like claim 11.
The functions of the processor, memory, and supporting system components (i.e. non-transitory machine-readable storage medium) are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. The performing maintenance amounts to insignificant extra-solution activity. The recitation of the torque wrench and the coupled sensor merely restrict the application to a particular technical environment or field of use.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.





If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements of the processor, memory, and supporting system components amount to mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the specification notes that the controller is a generic computer [0050, 0054].
Regarding the method step of performing maintenance on the torque wrench, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification discusses in the background section of the application that rig operators will switch out the dies of the torque wrench “as part of regular maintenance of the torque wrenches” [0002]. Furthermore, as taught by Haug et al WO 2019/074712 in the background section of the application, condition monitoring, which includes failures and maintenance issues, is “increasingly utilized in the oil and gas industry as part of predictive maintenance of wellsite…equipment” [0003]. 
As discussed above, the limitations of a torque wrench with a sensor merely links the use of the judicial exception to a particular technical environment or field of use. Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea. Furthermore, the torque wrench and the sensor as generically claimed and are merely conventional wellsite tools to provide data input for the abstract idea (see MPEP section 2106.05(h)). As noted in Eckel US Patent 4,290,304, torque wrenches are commonly used (Column 1, lines 10-12) and furthermore that load cells (or torque sensors) provide the advantage of knowing more accurate torque applied (Column 2, lines 18-24). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

Regarding claims 2-4 and 12-14, the recitation of the specific variables (i.e. number of connections, torque applied, clamping pressure) is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 5 and 15, the limitation of predicting the earth model based on the recited variables is further directed to a method of organizing human activity, as described in claim 1.  The recitation of a “machine-learning model” is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more. 
Regarding claims 6 and 16, the recitation of the specific variables (i.e. number of connections) is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 7 and 17, the limitation of training the machine-learning based on the recited variables is further directed to a method of organizing human activity, as described in claims 1 and 11. Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more. 
Regarding claims 8 and 18, the recitation of the specific variables (i.e. number of connections) is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1 and 11, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claim 9, the limitation of the torque wrench comprises a die and wherein maintenance comprises replacing the die is insufficient to provide a practical application given the high level of generality and, as noted above, is merely limiting the abstract idea to a field of context. As noted in above, the instant specification discusses the general and commonly known practice of replacing dies.
Regarding claims 10 and 19, the limitation of scheduling a time to perform the maintenance is further directed to a method of organizing human activity, as described in claim 1.  The recitation of a “an artificial intelligence engine” is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer. Similar to claim 1, this recitation does not provide a practical application of the abstract idea, and is not significantly more. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haug et al WO 2019/074712 hereinafter referred to as Haug.
Examiner would first note that Haug discloses the surface equipment to be monitored, including a torque wrench (roughneck (151) with torque portion (153)) [0036-0037], that are then generically grouped together in the following citations [0046-0047, 0051-0052, 0053, 0057].
Regarding claim 1, Haug discloses a method comprising: generating a model for predicting a remaining service life of a gripping member of a torque wrench [0065, 0066] based in part on a number of connections of one or more types of tubulars that are made or broken using the torque wrench before slippage of the torque wrench occurs [0057-0059]; counting a first number of connections of a first type of tubular that are made using the torque wrench; predicting, using the model, the remaining service life of the gripping member of the torque wrench based in part on the first number of connections of the first type of tubular that were made using the torque wrench [wherein the usage of the element of the torque wrench (through the citations above and following) inherently includes number of connections as a subset of usage data and is utilized to predict and model condition of the roughneck and its components - 0051-0053, 0057-0059]; and performing maintenance on the torque wrench based on the remaining service life of the gripping member of the torque wrench that is predicted [0003, 0053, 0057, 0058, 0059], before slippage of the torque wrench occurs [0083].
Regarding claim 11, Haug teaches the claimed method as cited above in the rejection of claim 1 (wherein the scheduling maintenance is encompassed by the predicting condition of the equipment as cited), and further discloses a torque wrench (151) with a torqueing section (153) [0036-0037] and associated sensors to monitor the intended function of the equipment [0003, 0007, 0053].
Regarding claim 20, Haug further teaches a processor with instructions on a non-transitory computer readable medium [0075, 0080]. The method as claimed is cited above in the rejection of claim 1 (wherein the scheduling maintenance is encompassed by the predicting condition of the equipment as cited). 
Regarding claims 2 and 12, Haug further discloses wherein the roughneck is used to disconnect tubulars as well [0037-0038], which would be sensor data of the usage of the roughneck that is imparted to the predictive model as cited above.
Regarding claims 3, 4, 13, and 14, Haug further discloses relying on pressure sensors for each equipment (based on use) [0069] as well as torque sensors (load sensors) for each equipment [0069] wherein, these sensors would be associated with the torque wrench as cited above wherein the roughneck is a specific piece of equipment and the sensors are for each piece of equipment. 
Regarding claims 5 and 15, Haug further discloses utilizing machine learning model (predictive routines) to model the condition of the equipment [0065, 0079].
Regarding claims 6-8 and 16-18, Haug further discloses utilizing the predictive model to determine the condition of the equipment which is based on the usage of the equipment including the connections and breakouts made by the roughneck (see the rejections of claims 1 and 5 for specific citations). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haug and Official Notice.
Regarding claims 10 and 19, Haug discloses performing maintenance when the pre-determined threshold of degradation is met [0083], but fails to disclose when that maintenance would explicitly occur (besides when needed to maintain efficiency of the system). Examiner takes Official Notice that given the cost of rig downtime in the oilfield, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the suggested maintenance during natural pause in rig operations to save money and time for the overall drilling operation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haug as applied to claim 1 above, and further in view of Taggert US Patent Application Publication 2013/0255446 hereinafter referred to as Taggert.
Regarding claim 9, Haug discloses performing maintenance (as cited above), but fails to specifically disclose what specific maintenance would be performed. Taggert teaches a torque wrench (See Figures 9-11) which comprises dies as gripping elements (95). Taggert further teaches replacing the dies as common maintenance [0073]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the die/gripping element of the roughneck in the process of Haug when maintenance is requires because Taggert teaches this is a known and common method of repairing a worn torque wrench. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helms et al US Patent Application Publication 2019/0119997 teaches a torque wrench with a turn counter and McCorriston et al US Patent Application Publication 2020/0277826 teaches more specific torque wrench structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672